Citation Nr: 1638866	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  03-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability, to include hallux valgus with bunions, hammer toe deformity of the left second toe, corn of the right second toe, and osteoarthritis of both first metatarsophalangeal joints.

2.  Entitlement to service connection for a bilateral foot disability, to include hallux valgus with bunions, hammer toe deformity of the left second toe, corn of the right second toe, and osteoarthritis of both first metatarsophalangeal joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The February 2003 administrative decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a bilateral foot disability.  A notice of disagreement was received in February 2003, a statement of the case was issued in May 2003, and a substantive appeal was received in June 2003.  

Following the issuance of supplemental statements of the case in July 2003 and August 2005, this case was sent to the Board for adjudication.  In a December 2005 decision, the Board found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a bilateral foot disability, and the claim was not reopened.  

The Veteran appealed the Board's December 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in April 2007, requesting that the Court vacate the Board's December 2005 decision and remand the claim for compliance with the directives that were specified by the Joint Motion.  In a May 2007 Order, the Court granted the Joint Motion, and the case was returned to the Board for further consideration.

In January 2008, the Board again denied the Veteran's claim, finding that new and material evidence had not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  

The Veteran appealed the Board's January 2008 decision to the Court.  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in February 2009, requesting that the Court vacate the Board's January 2008 decision and remand the claim for compliance with the directives that were specified by the Joint Motion.  In a February 2009 Order, the Court granted the Joint Motion, and the case was returned to the Board for further consideration.

In July 2009, the Board again denied the Veteran's claim, finding that new and material evidence had not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  

The Veteran appealed the July 2009 denial to the Court.  A June 2011 Memorandum Decision set aside the Board's decision and remanded it for further proceedings consistent with the Memorandum Decision.  The case was subsequently returned to the Board for further consideration.

In April 2012, the Board, in relevant part, remanded the bilateral foot disability claim so that the Veteran could be scheduled for a hearing before a Member of the Board at his local RO.  

The Board notes that the RO declined to reopen the claims of entitlement to service connection for bilateral hallux valgus and for residuals of a bilateral bunionectomy in a December 2009 rating decision.  A notice of disagreement was received in February 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.  The April 2012 Board decision dismissed this appeal on the grounds that these issues were contemplated by the bilateral foot disability claim.  

In December 2003, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Jackson RO.  A transcript of this hearing was prepared and associated with the claims file.

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In June 2015, the Board remanded the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  The requested development has been completed, and the case has been returned to the Board for further review.

The June 2015 Board remand also found that new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  The reopened claim of entitlement to service connection for an acquired psychiatric disability was remanded for further development.  On remand, in a January 2016 rating decision, the Appeals Management Center (AMC) in Washington, DC, granted entitlement to service connection for schizophrenia with alcohol use disorder and assigned a 100 percent rating, effective April 7, 2010.  This decision constitutes a complete grant of the benefit that was sought.  Therefore, that issue is resolved in full and is no longer on appeal.


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral foot disability, but he submitted neither a notice of disagreement nor new and material evidence within one year of the June 2000 notification of this decision.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the June 2000 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disability.

3.  The evidence is in relative equipoise with respect to whether the Veteran has a current bilateral foot disability that is the result of in-service surgical treatment.


CONCLUSIONS OF LAW

1.  New and material evidence has been added to the record since the June 2000 rating decision; thus, the claim of entitlement to service connection for a bilateral foot disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

2.  The evidence is in relative equipoise with respect to whether the criteria for service connection for a bilateral foot disability, to include hallux valgus with bunions, hammer toe deformity of the left second toe, corn of the right second toe, and osteoarthritis of both first metatarsophalangeal joints, have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's claim of entitlement to service connection for status post bunionectomy, bilateral, was originally denied in a March 1985 rating decision based on a finding that the preponderance of the evidence indicates the Veteran had foot trouble prior to service, and the bunionectomy that was performed in service was of a remedial nature with the Veteran's feet being in a better condition than prior to service.  Based on the above, the RO determined that there was no incurrence or aggravation in service.  At the time of the March 1985 rating decision, the Veteran's service treatment records and a February 1985 examination report were of record.  

The service treatment records reflect that the Veteran's feet were clinically normal at the time of his June 1972 entrance examination.  The Veteran expressly denied any history of, or current, foot trouble on his June 1972 entrance medical history report.  

A May 1973 service treatment record notes that the Veteran has had bilateral bunions since age 14.  He reported a history of conservative therapy without success.  He desired an evaluation in terms of possible surgical correction.  A later notation on this record states that the Veteran had bilateral bunions and hallux valgus, and a May 1973 radiology report notes bilateral hallux valgus deformity with bunions.

An August 1973 record describes the Veteran's July 1973 bilateral DuVries bunionectomy and subsequent recovery.  This record notes that the Veteran had complained of painful bunions on both feet for years.  He reported that the pain and discomfort had increased severely since beginning service and noted that he sometimes finds it difficult to wear combat boots.  The physical examination portion of this record notes that the Veteran has "[b]ilateral bunions on his first metatarsophalangeal articulations, both feet with hallux valgus, great toes, both feet."  No complications were noted in post-surgery follow-up care.  One month after the surgery, it was noted that his wounds were completely healed.  He was discharged to limited duty with a temporary profile for 30 days.

Another August 1973 record notes that the Veteran's bilateral bunions and bilateral hallux valgus of the great toes existed prior to service.  

A September 1974 record notes that the Veteran went on sick call with a left ankle sprain.  This record notes that the Veteran has a burning pain when pressure is put on his left foot.

An October 1974 record notes that the Veteran had a bilateral bunionectomy 1.5 years ago and "[n]ow has ? recurrent bunions."  At times, he has swelling of the feet.  X-rays "revealed scar of bunion operation & calcified scar between 3rd & 4th M.J. (? Old [fracture])."  He was given a temporary profile.  This profile was renewed in November 1974.

Another November 1974 podiatry clinic record notes that the Veteran has a pain in both great toe joints.  It notes that he has had bunionectomies 1.5 years ago, and he related that he has had continuous discomfort since then.  Following examination, he was diagnosed with "chronic hypermobility & [illegible]."  He was treated with medication and casted for corrective rigid orthotics.  

The Veteran's feet were found to be clinically normal when examined at his May 1975 separation examination.  

The February 1985 examination report notes that the Veteran reported that both of his big toes are numb.  He reported that he had a lot of trouble with pain in the bunions when he was in basic training.  It was noted that the Veteran had had the bunions prior to military service, and later had bunion surgery in 1973.  He was able to return to duty after the surgery, but was always on light duty profile.  He was discharged in 1975 with an honorable discharge with no disability attached to it.  He reported that he was sent to a psychiatric hospital for two weeks in 1984 and, at that time, he reported that his toes were numb and he was unable to wear any type of stiff shoe or work shoe.  He also reported that stiff shoes hurt his forefeet.  It was noted that the Veteran had fractured the bones in his left foot while in junior high school.  

Following a description of physical examination and x-ray reports, the listed diagnosis was postoperative bunion procedure for metatarsus primus varus.  The doctor noted that the Veteran had a "good result [from his surgery] considering the type of developmental foot that he had."  The doctor noted that the Veteran's "chief complaint is numbness in his big toe and he may have some hyposthesia [sic] of the skin, but there is no evidence of any serious nerve impairment to his big toe and there is no evidence of any ulcers or other type of trophic changes."  The doctor stated that, "[o]n the basis of the history and looking at his x-rays today, it is my opinion that he most likely has a lot better foot now than he had prior than going into the military, although his foot is not normal."  

The Veteran filed a notice of disagreement in June 1985 and was issued a statement of the case in July 1985, but he did not file a VA Form 9 substantive appeal.  Therefore, this decision became final, and new and material evidence is required in order to reopen this claim.  

The Veteran has unsuccessfully attempted to reopen this case on multiple occasions.  Specifically, the following decisions found that new and material evidence had not been submitted: a November 1986 administrative decision, a September 1987 Board decision, a May 1997 administrative decision, and a June 2000 rating decision.  The current appeal arises from the subsequent February 2003 administrative decision.

At the time of the June 2000 rating decision, the record contained the evidence that was of record at the time of the March 1985 rating decision as well as a September 1986 private podiatrist consultation and follow-up noting that the Veteran had had "[bilateral] bunion surgery performed in VA hospital '73.  [The Veteran complained of] chronic pain & unable to wear footgear as a sequela of condition.  Also [complained of] numbness hallux [bilaterally.]"

A May 2000 VA podiatry record notes that the Veteran was being seen for painful bunions and second toe joints, right and left.  He underwent a procedure for his painful bunions in 1973 while on active duty.  He complained of stiffness, swelling, pain, and cramping along the first metatarsophalangeal joints bilaterally.  It is noted that the Veteran "was told that all current complaints are secondary to type of hallux valgus correction performed in 1973."

A May 2000 VA feet examination report notes that the Veteran has had bunions since the age of 14.  While in boot camp, wearing boots aggravated his foot.  In July 1973, the Veteran had bilateral DuVries bunion repairs and an uncomplicated postoperative course.  He complained for a while of numbness in the great toes, but physical examination revealed good sensation.  Now, the Veteran reported a corn on the top of the left second toe, pain in the right and left first metatarsophalangeal joints, nocturnal cramps in both great toes, and a corn on the medial side of the right second toe.  Following physical examination and x-rays, the examiner's impression was bilateral hallux deformity with bunions, dynamic hammer toe deformity left second toe, corn right second toe, and osteoarthritis both first metatarsophalangeal joints.  The examiner stated that the Veteran's pain is probably due to the osteoarthritis in his first metatarsophalangeal joints.  He noted that this is a result of his hallux valgus deformity and not his surgery.  His present hallux valgus deformity probably represents a recurrence of his juvenile hallux valgus deformity (metatarsus primus varus).  The Veteran's problem was a short first metatarsal separated more widely than normal from the second metatarsal (metatarsus primus varus).  This is reflected in the increased intermetatarsal angle.  This condition predated his military duty and was not aggravated by his surgery.  The Veteran has probably had a recurrence of his hallux valgus since surgery.  This may have been prevented if he had had an osteotomy of the proximal end of each metatarsal at the time of surgery, decreasing the intermetatarsal angle.  The examiner opined that the Veteran's "current problems are due to his juvenile hallux valgus deformities and are not related to his surgery in 1973."  

The Veteran next sought to reopen his claim in December 2002.  In a December 2002 statement he noted that he had undergone a bilateral bunionectomy on the big toes in 1973, and that this operation left him in discomfort.  He stated that his foot doctor has "informed [him] that there was no way to straighten the mistake out, the Army made."  

The most recent Board remand was conducted for the purpose of obtaining the Veteran's outstanding VA medical records.  One such record, a December 2000 VA podiatry consultation, notes that the Veteran "presents to podiatry clinic with [chief complaint] of corns and neuropathy of the forefeet.  He has had [bilateral] bunion surgery which accounts for the numbness."  [Capitalization omitted.]  This evidence is new in that this evidence was not of record at the time of the June 2000 rating decision.  It is material in that it is relevant to establishing that the Veteran has a current disability that is a residual of his in-service bunion surgery.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disability, and it may now consider this claim on the merits.


III.  Service Connection

The Veteran has claimed entitlement to service connection for a bilateral foot disability.  He essentially contends that his current bilateral foot disability resulted from the July 1973 bunionectomy that he underwent in service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Presumption of Soundness

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b)  is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

In the case at hand, the Veteran's feet were found to be clinically normal at the time of his June 1972 entrance examination.  Therefore, the presumption of soundness at entrance attaches in this case, and VA must show by clear and unmistakable evidence that the foot disability pre-existed service and was clearly and unmistakably not aggravated by service.   

The Board finds that the first element, that the bilateral foot disability clearly and unmistakably existed prior to service, is established in this case.  Service treatment records, as described above, consistently indicate that any current foot disability pre-existed the Veteran's service.  For example, a May 1973 record notes that the Veteran has had bilateral bunions since age 14.  An August 1973 record notes that the Veteran complained of painful bunions on both feet for years and that they had increased in severity since his entrance into service.  The February 1985 examination report and the May 2000 VA feet examination report also note that the Veteran's bunions existed prior to his entrance into service.  

The Board finds, however, that the second element to rebut the presumption of soundness is not satisfied.  That is, the competent evidence of record does not clearly and unmistakably reflect that the Veteran's pre-existing bilateral foot disability was not aggravated by service.  An August 1973 record described above specifically notes that the Veteran reported that his foot pain and discomfort had increased severely since the beginning of service and noted that he sometimes finds it difficult to wear combat boots.  A November 1974 podiatry clinic record notes that the Veteran had bunionectomies 1.5 years ago and has had continuous discomfort since then.  A May 2000 VA podiatry record notes that the Veteran "was told that all current complaints are secondary to type of hallux valgus correction performed in 1973."  A May 2000 VA feet examination report notes that the Veteran has had bunions since the age of 14 and that, while in boot camp, wearing boots aggravated his foot.  As noted above, a December 2000 VA podiatry consultation notes that the Veteran "has had [bilateral] bunion surgery which accounts for the numbness."  [Capitalization omitted.]  

In addition to the above, the Veteran testified at his December 2003 DRO hearing that, during the surgery he underwent in service, the surgeon "must have struck a nerve or something but ever since after the operation of both of my feet I've been having ... pin like when I stand on my feet to[o] long, tenderness in the joints and just numbness on the side of my toes it[']s unbearable."  

The Board finds that the above evidence is sufficiently demonstrative of aggravation of a pre-existing hallux valgus such that it is not clear and unmistakable that the Veteran's pre-existing foot disability was not aggravated during service.  Therefore, the Board finds that the presumption of soundness has not been rebutted, and the Board will proceed to adjudicate this claim as a regular service connection claim.

B.  Service Connection Analysis

As noted above, the presumption of soundness in this case has been rebutted because the competent evidence of record does not clearly and unmistakably demonstrate that the Veteran's pre-service foot disability was not aggravated by service.  The Board will therefore treat the in-service manifestations of bilateral foot disability as having originated during service.  

In terms of a current bilateral foot disability, the Board notes that the vast majority of evidence of record that is relevant to the Veteran's claim is from the period prior to when the Veteran filed his current claim in December 2002.  The most recent VA examination report of record (from May 2000) diagnoses hallux valgus with bunions, hammer toe deformity of the left second toe, corn of the right second toe, and osteoarthritis of both first metatarsophalangeal joints.  The Board is satisfied that the Veteran still has at least one current bilateral foot disability.  (The Board notes that there is no indication of record that the Veteran has had surgery for the osteoarthritis, so the Board presumes that the Veteran still has osteoarthritis, at the very least.)

The Board also finds that the nexus element of this claim is satisfied.  The Veteran has raised a specific contention concerning the nexus of his current foot disabilities and has stated that several doctors who have treated him have described this etiology theory to him.  At his December 2003 DRO hearing, the Veteran testified that he sought medication at the VA hospital where he was working in 1976.  He stated that he was set up for a podiatry appointment and he testified to the following:

[The podiatrist] told me point blank ... after he examined me that the procedure where they took my bunions out was - he had never seen it done like that before.  It was unorthodox the way he put it.  And that he couldn't help me with my pain that I would just have to live with it.

He reported that, since this 1976 appointment, he has "gone to other foot specialist[s] and they told me it was a deformity and all of this."  He clarified that he has been told that the deformity was due to the surgery that was performed in service.  

At his April 2015 Board hearing, the Veteran testified that doctors have told him that his present disability is related to the bunionectomy he had on active duty.  He reported that a foot specialist has "showed the procedure of my foot the way it was done[;] they overlayered it and pulled the skin back endangering my ligament that raises and operates the toe.  And that's the procedure they did on both of them at the same time, and that caused problems...."

The Board finds that the record does contain competent medical evidence that supports the theory of entitlement that has been raised by the Veteran.  Crucially, as described above, the May 2000 VA examiner stated that the Veteran has probably had a recurrence of his hallux valgus since surgery, which may have been prevented if he had had an osteotomy of the proximal end of each metatarsal at the time of surgery, decreasing the intermetatarsal angle.  Even though the May 2000 VA examiner's opinion otherwise weighs against the Veteran's claim, the Board finds that this opinion supports the Veteran's contention that, had his bilateral bunionectomy been performed in a conventional manner, he would not have had a recurrence of hallux valgus as he was informed by treating podiatrists over the years.  The Board will therefore resolve reasonable doubt in favor of the Veteran and find that entitlement to service connection for a bilateral foot disability, to include hallux valgus with bunions, hammer toe deformity of the left second toe, corn of the right second toe, and osteoarthritis of both first metatarsophalangeal joints, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot disability, to include hallux valgus with bunions, hammer toe deformity of the left second toe, corn of the right second toe, and osteoarthritis of both first metatarsophalangeal joints, is reopened.

Entitlement to service connection for a bilateral foot disability, to include hallux valgus with bunions, hammer toe deformity of the left second toe, corn of the right second toe, and osteoarthritis of both first metatarsophalangeal joints, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


